DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11071288. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention discloses the same subject matter only in broader form.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (Effects of dietary astaxanthin on growth, antioxidant capacity and gene expression in Pacific white shrimp Litopenaeus vannamei, 2013)

Regarding claim 1, 13, Zhang discloses a method of rearing an aquaculture shrimp, comprising: keeping shrimps in a land-farming nursery (page 917, Abstract, lines 1-5, wherein the shrimp were kept in a tanks); and feeding to the shrimps kept in the land-farming nursery (page 917, Abstract, lines 1-5, wherein the shrimp were kept in a tanks) a feed comprising astaxanthin in an amount of 50 ppm or greater, or 100ppm or greater (page 917, Abstract, lines 1-5, astaxanthin concentration is fed at 25, 50, 75, 100, 125 and 150 mg kg-1).

Regarding claims 2, 10, 15, Zhang discloses wherein the shrimps are kept in the land-farming nursery (page 917, Abstract, lines 1-5, wherein the shrimp were kept in a tanks) at a water temperature set to 23 to 32 degrees C (page 919, column 1, lines 1-5, the water temperature was kept at 28-29 degrees C).

Regarding claims 3, 5, 11, 16, Zhang discloses wherein the keeping the shrimps in the land-farming nursery (page 917, Abstract, lines 1-5, wherein the shrimp were kept in a tanks) includes maintaining DO greater than or equal to 6.1 mg/L (page 919, column 1, lines 1-5, the dissolved oxygen is 8.0-9.0 mg L-1).

Regarding claims 4, 6-8, 12, 17, Zhang discloses wherein the shrimps in the land-farming nursery (page 917, Abstract, lines 1-5, wherein the shrimp were kept in a tanks) are kept in a light-dark cycle (naturally occurring event that repeats every day and night).

Regarding claims 9, 14, Zhang discloses wherein the astaxanthin (page 917, Abstract, lines 1-5, astaxanthin concentration is fed at 25, 50, 75, 100, 125 and 150 mg kg-1) comprises synthetic astaxanthin (page 918, column 2, paragraph 2, lines 2-8, wherein the astaxanthin used is Lucantin® Pink 10%; BASF SE, Ludwigshafen, Germany, which is a synthetic astaxanthin).

Regarding claims 18-19, Zhang discloses wherein the shrimps are kept in the land-farming nursery (page 917, Abstract, lines 1-5, wherein the shrimp were kept in a tanks) at a water temperature set to 23 to 32 degrees C (page 919, column 1, lines 1-5, the water temperature was kept at 28-29 degrees C), the keeping the shrimps in the land-farming nursery (page 917, Abstract, lines 1-5, wherein the shrimp were kept in a tanks) includes maintaining DO greater than or equal to 6.1 mg/L (page 919, column 1, lines 1-5, the dissolved oxygen is 8.0-9.0 mg L-1), and the shrimps in the land-farming nursery (page 917, Abstract, lines 1-5, wherein the shrimp were kept in a tanks) are kept in a light-dark cycle (naturally occurring event that repeats every day and night).

Regarding claim 20, Zhang discloses wherein the shrimps are of order Decapoda (Title, Abstract, Introduction, Pacific white shrimp Litopenaeus vannamei).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON M RODZIWICZ/            Examiner, Art Unit 3642            
/MONICA L PERRY/            Primary Examiner, Art Unit 3644